Browne, C. J.,
Dissenting.
I cannot concur in the decision in this case.
Jack Cruce, the plaintiff in error is under sentence of death.
The omission of the word “design” in the eighth instruction makes it meaningless.
It begs the question to hold that the jury could supply the word “design.” If that is so, the word “premeditated ’ ’ could also be left out and the jury could supply it.
By the same reasoning,-the entire charge on “premedi*195tated design” might be omitted, and no error be committed, upon the doctrine that the jurors knew that a premeditated design to effect the death of the deceased, is necessary to be established before they could find a verdict of guilty in the first degree. This doctrine could be so extended as to do away with instructions altogether.
Human life is too dear and too sacred to be taken lightly. Courts should show a scrupulous regard for human life, and teach by example that it must not be lightly taken.
I think at least two serious reversible errors were committed, in that;
(1) The court failed to instruct the jury that to constitute murder from a premeditated design on his part to effect, the death of the deceased.
(2) Alleged dying declarations were admitted in evidence in violation of the principle under which such declarations are allowed to be introduced. This was highly prejudicial on the trial of a person for murder, and might easily have been the controlling factor in the verdict of guilty rendered by the jury.
Even if we should consider that there was evidence upon which we as jurors would have found a verdict of guilty, we cannot say that without this testimony, and with a proper instruction on the question of premeditated design, that the jury would have so found.
Taylor, J. concurs.